DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “temperature altering device” used throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record, “temperature altering device” is interpreted according to the corresponding structure described at para. 0018, and equivalents thereof.
“Seating assembly” has not been interpreted under 35 U.S.C. 112(f), since in the disclosure “seating” is used as a noun imparting explicit structure (see paras. 0017-0018; Fig. 1; etc.).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, recites “a seating assembly” in line 4 of the claim, however “a seating assembly” has already been recited at line 1 of the claim. The second recitation should read “the seating assembly”.
Claim 1, recites “a temperature altering element” in line 4 of the claim, however “a temperature altering element” has already been recited at line 1 of the claim. The second recitation should read “the temperature altering element”.
	Claims 2-14 are also rejected since they depend from rejected claim 1.
Claim 9 recites the limitation "segmenting data from the larger data set generated from other vehicles comprises…" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. “Segmenting data” is introduced in claim 8, but claim 9 depends from claim 1. It is believed that claim 9 should depend from claim 8. For purposes of compact prosecution, examination on the merits has been conducted based on this interpretation.
Claim 10 recites the limitation "the other vehicles" in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The term “primarily a highway driver” in claim 13 is a relative term which renders the claim indefinite. The term “primarily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The term “primarily a city driver” in claim 14 is a relative term which renders the claim indefinite. The term “primarily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 8-9, 11-12, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoke et al. (US 2012/0312520 A1) in view of Kojima et al. (US 2008/0073057 A1).
As per claim 1, Hoke et al. disclose a method of controlling a temperature altering element (14, 15; see para. 0016, lines 3-4 regarding providing seat heating or cooling) within a seating assembly (10, 11) of a vehicle comprising: collecting data relating to Certain Identifiable Conditions while an occupant is occupying a seating assembly of a vehicle (steps 60-62; at step 62 seat occupancy is determined), the seating assembly comprising a temperature altering element (14, 15) configured to impart heating or cooling to the occupant of the seating assembly within which the temperature altering element is disposed (seat heater illustrated in Fig. 1), and the vehicle further comprising: a controller 25 in communication with the temperature altering element (Fig. 1).  Hoke et al. do not teach the controller comprising a plurality of Pre-established Predictive Activation Models, each setting forth different rules governing activation of the temperature altering element as a function of data relating to the Certain Identifiable Conditions; selecting one of the plurality of Pre-established Predictive Activation Models as a function of the data relating to the Certain Identifiable Conditions collected during the collecting step; and automatically activating the temperature altering element when the data collected during the collecting step satisfies the rules of the Pre-established Predictive Activation Model that was selected during the selecting step. Kojima et al. teach a temperature control arrangement comprising a controller comprising a plurality of Pre-established Predictive Activation Models (para. 0016, line 2; para. 0017, lines 6-9; para. 0022; para. 0023, lines 7-10; etc.), each setting forth different rules governing activation of the temperature control system (air conditioner arrangement of Fig. 1) as a function of data relating to the Certain Identifiable Conditions (identifiable conditions shown in Figs. 6A-6D, etc.); selecting one of the plurality of Pre-established Predictive Activation Models as a function of the data relating to the Certain Identifiable Conditions collected during the collecting step (selecting steps at para. 0022, lines 7-10; para. 0023, lines 7-10; etc.); and automatically activating the air conditioner when the data collected during the collecting step satisfies the rules of the Pre-established Predictive Activation Model that was selected during the selecting step (step S111 re. executing air conditioning control; etc.). While Kojima et al. is directed to controlling an air conditioner rather than a “temperature altering element” (see interpretation under 35 U.S.C. 112(f), above), the control algorithms to optimize system operation are equally applicable regardless of the type of device being used to control temperature.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the multiple predictive model control arrangement of Kojima et al. to the temperature altering element system of Hoke et al. for the same purpose of automatically optimizing a state of temperature control according to a passenger’s sensitivity to temperature (para. 0002, lines 4-6).
As per claim 4, Hoke et al. do not teach wherein selecting one of the plurality of Pre-established Predictive Activation Model as a function of the data relating to the Certain Identifiable Conditions collected during the collecting step comprises selecting one of the plurality of Pre-established Predictive Activation Models as a function of data relating to one or more of: (a) torque; (b) vehicle speed; (c) engine revolutions per minute; (d) fuel economy; and (e) how often the vehicle moved without accelerating or decelerating through braking. Kojima et al. teach utilizing vehicle speed as an input condition for model determination (Fig. 6C; paras.0078, 0114; etc.).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly include vehicle speed as an input condition to the model determination for the purpose of correlating user preferences under different driving conditions into the models.
	As per claim 8, further comprising: Hoke et al. do not teach segmenting data from a larger data set generated from other vehicles into different segmented portions of the data; and generating the plurality of Pre-established Predictive Activation Models, each different Pre-Established Predictive Activation Model generated from one of the different segmented portions of the data. Kojima et al. teach segmenting data from a larger data set generated from other vehicles into different segmented portions of the data; and generating the plurality of Pre-established Predictive Activation Models, each different Pre-Established Predictive Activation Model generated from one of the different segmented portions of the data (Kojima et al. teach segmenting data parameter values (para. 0125, according to different sets of input data (Figs. 6A-6D)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly apply such modeling of Kojima et al. to the system of Hoke et al. for the purpose of utilizing large volumes of data segmented according to different inputs in order to optimize the input parameter information to obtain the most effective model.
	As per claim 9, Hoke et al. do not teach wherein segmenting data from the larger data set generated from other vehicles comprises utilizing a k-means cluster algorithm to segment the data from the larger data set. Kojima et al. teach wherein segmenting data from the larger data set generated from other vehicles comprises utilizing a k-means cluster algorithm to segment the data from the larger data set (para. 0125). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly optimizing the best cluster of input parameters to yield the most effective control model.
	As per claim 11, Hoke et al. further disclose wherein the temperature altering element is configured to impart heating to the occupant of the seating assembly (para. 0016, lines 3-4).
	As per claim 12, Hoke et al. further disclose wherein the temperature altering element is configured to impart cooling to the occupant of the seating assembly (para. 0016, lines 3-4).
	As per claim 15, Hoke et al. disclose a vehicle comprising: a seating assembly (10, 11); a temperature altering element (14, 15) within the seating assembly (Fig. 1), the temperature altering element being configured to impart heating or cooling to an occupant of the seating assembly within which the temperature altering element is disposed (para. 0016, lines 3-4); and a controller 25 in communication with the temperature altering element and one or more data sources that generate data (sensors 50). Hoke et al. do not teach the controller comprising a plurality of Pre-established Predictive Activation Models, each setting forth different rules governing activation of the temperature altering element as a function of data that the one or more data sources generate; wherein, the controller determines which of the plurality of Pre-established Predictive Activation Models to utilize to govern activation of the temperature altering element also as a function of data that the one or more data sources generate. Kojima et al. teach a controller comprising a plurality of Pre-established Predictive Activation Models, each setting forth different rules governing activation of the temperature altering element as a function of data that the one or more data sources generate; wherein, the controller determines which of the plurality of Pre-established Predictive Activation Models to utilize to govern activation of the temperature altering element also as a function of data that the one or more data sources generate (para. 0016, line 2; para. 0017, lines 6-9; para. 0022; para. 0023, lines 7-10; etc.). Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the multiple predictive model control arrangement of Kojima et al. to the temperature altering element system of Hoke et al. for the same purpose of automatically optimizing a state of temperature control according to a passenger’s sensitivity to temperature (para. 0002, lines 4-6).
	As per claim 17, wherein the controller determines which of the plurality of Pre-established Predictive Activation Models to utilize to govern activation of the temperature altering element as a function of data relating to one or more of: (a) torque; (b) vehicle speed; (c) engine revolutions per minute; (d) fuel economy; and (e) how often the vehicle moved without accelerating or decelerating through braking. Kojima et al. teach utilizing vehicle speed as an input condition for model determination (Fig. 6C; paras.0078, 0114; etc.).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly include vehicle speed as an input condition to the model determination for the purpose of correlating user preferences under different driving conditions into the models.
	As per claim 19, Hoke et al. do not teach wherein the default Pre-established Predictive Activation Model (see rejection regarding antecedent basis under 35 U.S.C. 112(b), above) is one of the plurality of Pre-established Predictive Activation Models. Kojima et al. teach wherein a default Pre-established Predictive Activation Model is one of the plurality of Pre-established Predictive Activation Models (the standard models described at para 0121 are considered “default” models). Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly utilize larger segmented data sets to generate prepared standard models when applying the teachings of Kojima et al. to method of Hoke et al. for the same purpose of building a large probabilistic model so that much of the model calculations are pre-prepared so that the real-time calculation requirements are reduced (paras. 0121-0125; etc.).
Claim(s) 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoke et al. (US 2012/0312520 A1) in view of Kojima et al. (US 2008/0073057 A1), and further in view of Lee et al. (US 2017/0036511 A1).
	As per claim 6, Hoke et al. do not teach wherein each of the plurality of Pre-established Predictive Activation Models was generated from a different segmented portion of data from a larger data set generated from other vehicles. Kojima et al. teach wherein each of the plurality of Pre-established Predictive Activation Models was generated from a different segmented portion (different data segmentations shown in each of Figs. 6A-6D; para. 0125, line 12 re. different segments of parameter values) of data from a larger data set (pre-prepared standard models based on larger data set – para. 0121, etc.). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly utilize larger segmented data sets to generate prepared standard models when applying the teachings of Kojima et al. to method of Hoke et al. for the same purpose of building a large probabilistic model so that much of the model calculations are pre-prepared so that the real-time calculation requirements are reduced (paras. 0121-0125; etc.). While Kojima et al. do not explicitly teach that the pre-data is generated from other vehicles, the concept of using data from other vehicles to build a temperature control algorithm is known in the art, as taught by Lee et al. (para. 0045, lines 7-8). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly utilize data from other vehicles for the purpose of providing the large amount of data required to accurately perform the probabilistic modeling of Kojima et al. as applied to the context of Hoke et al. as described above.
	As per claim 20, Neither Hoke et al. nor Kojima et al. teach wherein the plurality of Pre-established Predictive Activation Models was generated as a function of data obtained from other vehicles. Again, Kojima et al. does teach wherein each of the plurality of Pre-established Predictive Activation Models was generated from a different segmented portion (different data segmentations shown in each of Figs. 6A-6D; para. 0125, line 12 re. different segments of parameter values) of data from a larger data set (pre-prepared standard models based on larger data set – para. 0121, etc.), as already discussed (see claim 6, above). While Kojima et al. do not explicitly teach that the pre-data is generated from other vehicles, the concept of using data from other vehicles to build a temperature control algorithm is known in the art, as taught by Lee et al. (para. 0045, lines 7-8). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly utilize data from other vehicles for the purpose of providing the large amount of data required to accurately perform the probabilistic modeling of Kojima et al. as applied to the context of Hoke et al. as described above.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoke et al. (US 2012/0312520 A1) in view of Kojima et al. (US 2008/0073057 A1), and further in view of Edren et al. (US 2019/0371093 A1).
	As per claim 7, Neither Hoke et al. nor Kojima et al. teach wherein each of the plurality of Pre-established Predictive Activation Models was generated pursuant to a classification and regression tree analysis of the different segmented portion of data. However, Kojima does teach performing the classification using k-cluster analysis of the parameter segments (para. 0125). Edren et al. teach a vehicle modeling system (including HVAC – paras. 0022, 0040, etc.) and further teaches classification and regression tree (CART) and k-means analyses as being generally know alternative machine learning algorithms (0056). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to alternatively utilize CART modeling to the combined system of Hoke et al. and Kojima et al. for the purpose of testing different AI models to determine which provides the most effective modeling results. 

Allowable Subject Matter
Claims 2-3, 5, 10, and 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
	As per claims 2 and 16, the prior art fails to teach or suggest wherein the controller determines which of the plurality of Pre-established Predictive Activation Models to utilize to govern activation of the temperature altering element as a function of data relating to one or more of: (a) an average trip length; (b) a standard deviation of trip length; (c) an average number of trips per unit of time; (d) a number of trips shorter than a predetermined distance; (e) a distance driven on a highway; (f) a distance driven not on a highway; and (g) a ratio of (e) to (f).
As per claim 5, the prior art fails to teach or suggest before selecting one of the plurality of Pre-established Predictive Activation Models as a function of the data relating to the Certain Identifiable Conditions collected during the collecting step, automatically activating the temperature altering element when the data relating to the Certain Identifiable Conditions collected during the collecting step satisfies the rules of a predetermined default Pre-established Predictive Activation Model for activation of the temperature altering element.
	As per claim 10, the prior art fails to teach or suggest wherein each of the plurality of Pre-established Predictive Activation Models was generated as a function of data related to the Certain Identifiable Conditions existing when operators of the other vehicles manually activated a temperature altering element of a seating assembly upon which the operators were sitting via a user interface.
	As per claim 13, the prior art fails to teach or suggest wherein during the collecting step, it is determined that the occupant is primarily a highway driver; and the Pre-Established Predictive Activation Model chosen during the selecting step is a consequence of the occupant being determined to be primarily a highway driver.
	As per claim 14, the prior art fails to teach or suggest wherein during the collecting step, it is determined that the occupant is primarily a city driver; and the Pre-Established Predictive Activation Model chosen during the selecting step is a consequence of the occupant being determined to be primarily a city driver.
	As per claim 18, the prior art fails to teach or suggest wherein the controller further comprises a default Pre-established Predictive Activation Model setting forth rules governing activation of the temperature altering element as a function of data that the one or more data sources generate, and the controller utilizes the default Pre-established Predictive Activation Model to govern activation of the temperature altering element before the controller determines which of the plurality of Pre-established Predictive Activation Models to utilize.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Hara et al. (US 20090031741 A1) teach an automotive HVAC control method comprising selecting among probabilistic models (paras. 0139, 0141, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763